Citation Nr: 1451685	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee condition to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran underwent a travel board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A copy of the transcript is contained in the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current degenerative conditions of his knees are related to his active duty service.  

At the Veteran's June 2014 hearing, he testified that he received VA treatment for his knees in the 1990s.  He stated this occurred in Michigan.  To date, no attempt has been made to locate these records and add them to the claims file.  As part of its duty to assist, VA must make as many requests as are necessary to obtain relevant records from a Federal agency.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inquire into where in Michigan he received VA treatment for his knees in the 1990s.  

2. Then, obtain and associate with the record all outstanding VA treatment records pertaining to his claimed bilateral knee condition, including any from Michigan dated in the 1990s as identified by the Veteran.  

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

3. If additional relevant records are found and associated with the claims file, schedule the Veteran a new VA examination regarding his bilateral knee condition.  The claims file, including a copy of this remand, must be made available for review.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner should then opine as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's degenerative joint disease in his knees are attributable to his military service, or incepted within one year of his discharge from service.

In making this determination, the examiner must include a discussion of all relevant medical history, including the Veteran's lay testimony.  The examiner must consider the service treatment records detailing left and right knee strains, as well as the post-service knee treatment of record, including his surgery for a torn left patella tendon in July 2002.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination(s) and information obtained from review of the claims file.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative.  Thereafter, return the case to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



